Title: General Orders, 20 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Dec: 20th 1775
Parole, Fairfax.Countersign Woodford.


In Consequence of a Complaint exhibited by the Colonels and commanding Officers of Corps, in the Brigade upon Winter hill, on the 20th of October last, against Commissary Genl Trumbull; His Excellency is pleased to order a Court of enquiry to sit to morrow at Eleven in the fore-noon, to examine into the Cause thereof—Major General Putnam, with the Brigadiers Sullivan, Green & Heath, to compose the Court of enquiry—

All Evidences and Persons concerned to attend the Court—The Court will sit at Genl Putnam’s house, the Judge Advocate to attend.
